Citation Nr: 0735952	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-07 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

4.  Entitlement to service connection for a leg disability.

5.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1966 to June 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
Jurisdiction over the claims folder was subsequently 
transferred to the RO in Newark, New Jersey.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran does not have hearing loss disability in 
either ear.

4.  Degenerative disc disease of the lumbar spine was not 
present during active duty or for many years thereafter, and 
it is not etiologically related to active duty.

5.  The veteran does not have a leg disability.

6.  The veteran does not have a neck disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in active duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2007).

3.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

4.  A leg disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. §§ 
3.303 (2007).

5.  A neck disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in December 2003, prior to its initial adjudication of 
these claims.  Although the originating agency did not 
specifically request the veteran to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and request him to submit such 
evidence or provide VA with the information and any 
authorization necessary for VA to obtain the evidence on the 
his behalf.  Therefore, the Board believes that the veteran 
was on notice of the fact that he should submit any pertinent 
evidence in his possession.

Also, while the veteran has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the service connection for any of his 
claimed disabilities, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the any of the claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  The Board 
acknowledges that a medical opinion concerning the etiology 
of the degenerative disc disease of the veteran's lumbar 
spine has not been obtained; however, the Board has 
determined that no such opinion is required in this case 
because any medical opinion linking the veteran's current low 
back disability to service would necessarily be based on 
history the Board has found to be unreliable.  

The Board also notes that in correspondence received in June 
2004, the veteran reported 12 years of infantry service with 
the U.S. Army.  However, in his formal claim for service 
connection submitted in November 2003, he only reported 
serving on active duty from July 1966 to June 1968, and his 
service personnel records, to include his DD Form 214, 
reflect that he only served on active duty from July 1966 to 
June 1968.  Moreover, the service department has verified 
that he only served on active duty from July 1966 to June 
1968.  Thus, the Board believes it is likely that the 
reference to 12 years rather than 2 years in the June 2004 
statement was simply a clerical error.  In any event, the 
record before the Board clearly establishes the veteran's 
dates of active duty so no further development with respect 
to this matter is required.

Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
any of the veteran's claims.  The Board is also unaware of 
any such evidence.  Therefore, the Board is also satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA.

In sum, the Board is satisfied that that any procedural 
errors in the RO's development and consideration of the 
claims were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

A.  Neck Disability, Leg Disability and PTSD

Neither service medical records nor the post-service medical 
evidence of record shows that the veteran has ever been found 
to have PTSD, a leg disability or a neck disability.  In 
addition, the veteran was afforded a VA psychiatric 
examination in January 2004, and the examiner determined that 
the veteran does not meet the criteria for a diagnosis of 
PTSD.  Similarly, he was not found to have a neck or leg 
disorder on a VA physical examination in January 2004.  

The evidence of these claimed disabilities, as well as the 
evidence of a nexus between these disabilities and the 
veteran's military service, is limited to the veteran's own 
statements.  This is not competent evidence of the claimed 
disabilities or of a nexus between the claimed disabilities 
and the veteran's active service since laypersons, such as 
the veteran, are not qualified to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  



B.  Hearing Loss Disability

Service medical records do not show that the veteran was 
found to have hearing loss disability in either ear, and the 
post-service medical evidence establishes that he does not.  
In this regard, the Board notes that the veteran has provided 
no medical evidence indicating that he has sufficient hearing 
impairment to constitute a disability for VA compensation 
purposes.  The medical evidence of hearing loss disability is 
limited to the report of a January 2004 VA examination, which 
indicates that the speech recognition score was 92 percent 
for each ear.  The veteran was afforded a second VA audiology 
examination in June 2006 for the purpose of determining 
whether hearing loss disability, if present, was 
etiologically related to his military service.  On this 
examination, the pure tone thresholds at all of the relevant 
frequencies in each ear were 15 or less, and the speech 
recognition score for each ear was 100 percent.  Thus, the 
results of this examination indicate that the veteran does 
not have a hearing loss disability in either ear.  Moreover, 
the June 2006 examiner stated that the findings on the 
January 2004 examination were unreliable in light of the 
findings on the current examination.

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.

C.  Degenerative Disc Disease of the Lumbar Spine 

Service medical records are negative for evidence of a low 
back disorder.  Moreover, the report of examination for 
discharge shows that the veteran's low back was found to be 
normal and the veteran has neither provided nor identified 
any post-service medical evidence of this claimed disability.  
In response to his claim, the veteran was afforded a VA 
examination in March 2004.  He reported injuring his low back 
in service but was unable to provide any details concerning 
the injury.  He also stated that he had had chronic low back 
pain for the last 35 years.  The examiner diagnosed 
degenerative disc disease of the lumbar spine, but he did not 
provide an opinion concerning its etiology.  In fact, there 
is no medical evidence of a nexus between this disability and 
the veteran's military service.

Although the Board has considered the veteran's contentions 
with respect to this issue, the Board has not found the 
veteran to be credible in view of his inability to recall any 
details of the alleged service injury and in light of the 
normal findings in service and the absence of any post-
service medical evidence of this disability until more than 
30 years following his discharge from service.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.


ORDER

Service connection for PTSD is denied.

Service connection for bilateral hearing loss disability is 
denied.

Service connection for degenerative disc disease of the 
lumbar spine is denied.

Service connection for a leg disability is denied.

Service connection for a neck disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


